DETAILED ACTION
Response to Arguments
Applicant’s remarks with respect to claims 1-2, 4-9, and 15 have been considered but are moot in view of the new ground(s) of rejection set forth.

Response to Arguments
2.	The rejection under pre-AIA  35 U.S.C. § 112 for claim 2 has been withdrawn in view of the claim amendment.
 
3.	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejections under pre-AIA  35 U.S.C. §103, the examiner respectfully disagrees. More specifically the applicant argues on (Pg. 7 of the remarks) that the combination of Sanneck (Of Record) in view of Chun (Of Record) does not disclose the claim features in amended claim 1 of “sending, to a base station, a first message which does not include an RN indication indicating that the RN operates as a relay node, for establishing a first Radio Resource Control (RRC) connection between the RN and the base station…and after the sending the first message which does not include the RN indication, sending, to the donor base station indicated by the information, a second message which includes the RN indication, for establishing a second RRC connection between the RN and the donor base station, in a case where the RN has the information”, as claimed in claim 1, as amended. 

§ 103.

The applicant on (Pg.’s 7-8 of the remarks), points to (Para [0064]) of Sanneck for disclosing the RN sends the RN indication via an RRC message during or after establishing a (first) RRC connection. The applicant then argues that Sanneck does not disclose that the RN sends the claimed second message which includes the RN indication for establishing the second RRC connection, after sending the first message which does not include the RN indication for establishing the first RRC connection. 

However the applicant is attacking against the references individually for not disclosing the claim features of the RN sending the second message which includes the RN indication for establishing the second RRC connection, after sending the first message which does not include the RN indication for establishing the first RRC connection

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Referring back to Para [0064] of Sanneck, Sanneck discloses “before the Attach procedure starts, there is an RRC connection establishment between the RN and the emphasis added). In the latter case, it is sent in a UE capabilities message (emphasis added), which is also an RRC-level message, and takes place before the UE Attach procedure”, (Sanneck, Para [0064]). Therefore in the case where the RN indication is sent in a message after the RRC connection setup, such as for example the UE capabilities message and not in the first RRC connection request message (emphasis added), then the “first RRC connection request message” in (Para [0064]) of Sanneck may be the claimed “first message” which does not include the RN indication for establishing the first RRC connection between the RN and the base station.

Therefore Sanneck discloses the claim feature in claim 1 of, “sending, to a base station, a first message which does not include an RN indication indicating that the RN operates as a relay node, for establishing a first Radio Resource Control (RRC) connection between the RN and the base station”. 

Sanneck further teaches the claim features in claim 1 of after the sending the first message which does not include the RN indication (see Fig. 3 & Para [0064] i.e., first RRC connection request message), establishing a second RRC connection between the RN and the donor base station (see Para’s [0063-0064] i.e., RRC connection establishment will be performed for the DeNB association & [0113-0115] i.e., The RN may switch over to a particular DeNB),, in a case where the RN has the information, (Sanneck, see Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN will connect using a second message, [0013-0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051], & [0113-0115] i.e., Establishing a connection to the DeNB takes place after self-configuration of the RN…the RN changes its DeNB association. The RN may switch over to a particular DeNB rather than continuing to use the initial eNB…the RN can establish connection to the DeNB and completely detach from the configurator eNB will connect to the DeNB using a second message). 

Therefore Sanneck discloses the relay node (RN) establishing a second RRC connection between the RN and the donor base station at some time after sending the first message to the base station which does not include the RN indication and receiving the DeNB information (see Para’s [0051] i.e., the RN makes an initial connection to an arbitrary eNB, or configurator eNB, or an initial eNB for configuring the RN, [0064], & [0113-0015] i.e., Establishing a connection to the DeNB takes place after self-configuration of the RN). Therefore if the connection establishment to the DeNB takes place after (emphasis added) self-configuration of the RN which occurs when the RN is connected to the initial eNB as disclosed in (Para’s [0051] & [0113] i.e., Establishing a connection to the DeNB takes place after self-configuration of the RN) of Sanneck, then such connection establishment will occur “after the sending the first message which does not include the RN indication” as claimed. 
Chun, see Fig. 12 & Para [0093] i.e., Fig. 12 is an exemplary view illustrating the operation of controlling an access of RN to DeNB…Attempting an access during the process means to perform a RRC Connection Establishment process. Additionally, during the process, the RN informs eNB or a core network that it is a RN (i.e., “RN indication”). Preferably, the information (i.e., “RN indication”) may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request (i.e., “second message”) to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay (i.e., “RN indication”) when transmitting RRC Connection Request (i.e., “second message”)). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the teachings of Sanneck who discloses, establishing a second RRC connection between the RN and the donor base station in a case where the RN has the information, after the sending the first message which does not include the RN indication, to send a second message to the donor base station for establishing the second RRC connection between the RN and the donor base 

That is, it would be obvious to one of ordinary skill in the art for the teachings of Sanneck who discloses establishing a second RRC connection between the RN and the donor base station after the sending the first message which does not include the RN indication, to establish the connection using the second message disclosed in Chun which includes the RN indication for establishing the RRC connection to the donor base station. 

Such combined teachings of Sanneck in view of Chun will result in the claim features of claim 1 of, “sending, to a base station, a first message which does not include an RN indication indicating that the RN operates as a relay node, for establishing a first Radio Resource Control (RRC) connection between the RN and the base station…and after the sending the first message which does not include the RN indication, sending, to the donor base station indicated by the information, a second message which includes the RN indication, for establishing a second RRC connection between the RN and the donor base station, in a case where the RN has the information”, as claimed in claim 1, as amended.
Pg. 8 of the remarks), that Chun also does not disclose the claim features that the RN sends a second message, which includes the RN indication and is sent for establishing a second RRC connection, after sending a first message, which does not include the RN indication and is sent for establishing a first RRC connection. 

However the applicant is attacking against the references individually for not disclosing the claim features of the RN sending the second message which includes the RN indication for establishing the second RRC connection, after sending the first message which does not include the RN indication for establishing the first RRC connection

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As previously explained, the combination of Sanneck in view of Chun under 35 U.S.C. § 103 discloses the claimed features in claim 1 of “sending, to a base station, a first message which does not include an RN indication indicating that the RN operates as a relay node, for establishing a first Radio Resource Control (RRC) connection between the RN and the base station…and after the sending the first message which does not include the RN indication, sending, to the donor base station indicated by the information, a second message which includes the RN Sanneck, see Para’s [0051], [0064] & [0113-0015]). The main difference between the claim features and Sanneck, is that Sanneck does not teach transmitting the second message for establishing the RRC connection to the DeNB. However one of ordinary skill in the art would resolve this difference by using the teachings of Chun who discloses transmitting such claimed second message for purposes of establishing the connection between the RN and donor base station. It would be obvious to one of ordinary skill in the art for the teachings of Sanneck to use the second message disclosed in Chun for purposes of establishing the connection which results in the claim features in claim 1. Therefore the reason to combine the references is proper and one of ordinary skill in the art would have been motivated to modify Sanneck with the teachings of Chun to arrive to the claimed features for the reasons explained above for properly establishing the RRC connection to the donor base station and achieving effective access.   

Therefore the rejection of independent claim 1 is maintained over the combination of Sanneck (Of Record) in view of Chun (Of Record). To the extent independent claims 6, 7, and 15 recite limitations similar to those discussed regarding claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-2, 4-9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanneck et al. US (2013/0028139) in view of Chun et al. US (2012/0028631). 

Regarding Claim 1, Sanneck discloses method for a relay node (RN) (see Fig. 3 i.e., RN & Para’s [0004-0006] & [0051-0052] i.e., RN) comprising: sending, to a base station (see Fig. 3 i.e., eNB & Para [0051] i.e., arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB), a first message (see Fig. 3 i.e., Attach Request or in a case where first RRC connection request message (i.e., “first message”)  does not include RN indication where UE capabilities message does includes RN indication) which does not include an RN indication indicating that the RN operates as a relay node, (see Fig. 3 i.e., Attach Request from RN does not include an RN indication indicating that the RN operates as a relay node since the RN operates as a UE during Attach to the initial eNB & Para’s [0051] i.e., For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, [0053] i.e., an RN can initially connect to an eNB…in order to connect, the RN acts as a UE (i.e., RN does not operate as relay node during attach). This means that the RN has two functions: a UE function which enables it to operate as a UE and a RN function which enables it to operate as an RN, [0063] i.e., The RN employs a known Attach procedure, for example the Attach procedure used in LTE systems by UEs. The Attach procedure is used to authenticate the RN operating as a UE (i.e., RN does not operate as relay node during attach and therefore the attach request does not include an RN indication indicating that the RN operates as a relay node) and establish a default bearer…The default bearer consists of a concatenation of a DRB (Data Radio Bearer) between the RN and the configurator eNB and an EPS (Evolved Packet System) bearer between the eNB and the core network, [0064] i.e., in a case where first RRC connection request message (i.e., “first message”) does not include RN indication where UE capabilities message does includes RN indication, [0068] i.e., During the Attach procedure, the UE function of the RN suggests the RN operates as a UE & [0115] i.e., That means any eNB accessible by the UE function of the RN (i.e., RN does not operate as relay node during attach) can be used as the configurator eNB).  

see Fig. 3 i.e., RRC Connection establishment after Attach between RN and eNB & Para’s [0051] i.e., For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, [0053] i.e., an RN can initially connect to an eNB, [0063-0064] i.e., RRC connection establishment between RN and eNB).

retrieving, from an Operations Administration and Maintenance (OAM) server via the base station, information indicating at least one donor base station, (see Para’s [0013-0014] i.e., DeNB association may be computed by an OAM system once the network node has established a connection to it, [0016] i.e., configuration entity comprises an OAM system, [0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051] i.e., information relating to the DeNB is determined by the OAM system…desired DeNB association is determined by the OAM system…Such computation is generally carried out by the OAM system itself once the RN has established its OAM connection. For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, & [0112] i.e., the RN establishes a connection to the operator user plane subnet and from there connect to the OAM system & [0113-0115] i.e., selection of DeNB association in which the RN can establish connection to the DeNB and completely detach from the configurator eNB if it turns out to be different from the DeNB). 

And after the sending the first message which does not include the RN indication (see Fig. 3 & Para’s [0063-0064] i.e., Attach request message or first RRC connection request message)

establishing a second RRC connection between the RN and the donor base station (see Para’s [0063-0064] i.e., RRC connection establishment will be performed for the DeNB association & [0113-0115] i.e., The RN may switch over to a particular DeNB), in a case where the RN has the information (see Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN will connect using a second message, [0013-0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051], & [0113-0115] i.e., Establishing a connection to the DeNB takes place after self-configuration of the RN…the RN changes its DeNB association. The RN may switch over to a particular DeNB rather than continuing to use the initial eNB…the RN can establish connection to the DeNB and completely detach from the configurator eNB will connect to the DeNB using a second message). 

see Fig. 3 i.e., Attach request message in Attach procedure to DeNB suggests a second message, Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN will connect using a second signaling message, [0013-0022], [0051] i.e., DeNB association information, [0063-0064], & [0112-0115] i.e., DeNB association information…RN can establish connection to the DeNB and completely detach from the configurator eNB will connect according to a second signaling message to the DeNB)), Sanneck does not disclose sending, to the donor base station the second message which includes the RN indication for establishing the second RRC connection between the RN and the donor base station. However the claim feature would be rendered obvious in view of Chun et al. US (2012/0028631).
 
Chun discloses sending, to a donor base station indicated by information (see Fig. 12 i.e., System Information (Relay Access Information) & Para [0093] i.e., RN access control information (Relay Access Information)), a second message (see Fig. 12 i.e., RRC Connection Request) which includes an RN indication, for establishing a RRC connection between the RN and the donor base station (see Fig. 12 & Para [0093] i.e., Fig. 12 is an exemplary view illustrating the operation of controlling an access of RN to DeNB…Attempting an access during the process means to perform a RRC Connection Establishment process. Additionally, during the process, the RN informs eNB or a core network that it is a RN (i.e., “RN indication”). Preferably, the information may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request (i.e., “second message”) to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay (i.e., “RN indication”) when transmitting RRC Connection Request (i.e., “second message”)). 

Chun discloses the RN indication indicating that the RN operates as a relay node (see Para [0093] i.e., Additionally, during the process, the RN informs eNB or a core network that it is a RN. Preferably, the information (i.e., “RN indication”) may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay when transmitting RRC Connection Request (i.e., “RN indication”)).

(Chun suggests the operation of controlling an access of RN to DeNB is performed for providing an effective access control method (see Fig. 12 & Para [0093])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the teachings of Sanneck who discloses, establishing a second 

Regarding Claim 2, the combination of Sanneck in view of Chun discloses the method according to claim 1, wherein the sending the first message to the base station is performed in a case where the RN does not have the information (Sanneck, see Fig. 3 i.e., Attach Request & Para’s [0051-0053] i.e., RN initially connects to an eNB when it does not have DenB association information & [0063]).
. 
Regarding Claim 4, the combination of Sanneck in view of Chun discloses the method according to claim 1, further comprising detecting the base station to which the RN can send the first message in a case where the RN does not have the information (Sanneck, see Para [0051] i.e., Dependent on the way in which the RN selects the DeNB, information relating to this DeNB may not even be available before the configuration process…For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB (i.e., “detecting the base station”), which will be referred to as a configurator eNB, or an initial eNB & Chun, see Para [0093] i.e., if a cell to which the RN has entered does not support an access to the RN or does not allow the access, the RN selects (i.e., “detecting”) and enters into another new cell (i.e., base station)). 

Regarding Claim 5, the combination of Sanneck in view of Chun discloses the method according to claim 1, further comprising: temporarily connecting to the base station via the first RRC connection, (Sanneck, see Para [0051] i.e., the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB & [0063-0064]). 

and not notifying the base station that the RN supports operating as the relay node, by not sending the RN indication (Sanneck, see Fig. 3 i.e., Attach Request from RN does not include an RN indication indicating that the RN operates as a relay node since the RN operates as a UE during Attach to the initial eNB & Para’s [0051] i.e., For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, [0053] i.e., an RN can initially connect to an eNB…in order to connect, the RN acts as a UE (i.e., RN does not operate as relay node during attach). This means that the RN has two functions: a UE function which enables it to operate as a UE and a RN function which enables it to operate as an RN, [0063] i.e., The RN employs a known Attach procedure, for example the Attach procedure used in LTE systems by UEs. The Attach procedure is used to authenticate the RN operating as a UE (i.e., RN does not operate as relay node during attach and therefore the attach request does not include an RN indication indicating that the RN operates as a relay node) and establish a default bearer…The default bearer consists of a concatenation of a DRB (Data Radio Bearer) between the RN and the configurator eNB and an EPS (Evolved Packet System) bearer between the eNB and the core network, [0068] i.e., During the Attach procedure, the UE function of the RN suggests the RN operates as a UE & [0115] i.e., That means any eNB accessible by the UE function of the RN (i.e., RN does not operate as relay node during attach) can be used as the configurator eNB).  

Regarding Claim 6, Sanneck discloses a relay node (RN) (see Fig. 3 i.e., RN & Para’s [0004-0006] & [0051-0052] i.e., RN) comprising: a memory storing instructions (see Para [0040] i.e., computer program product comprising software code will be stored in memory) and at least one hardware processor (see Para [0040] i.e., executed on a computing system) configured to process the instructions (see Para [0040] i.e., computer program product comprising software code that when executed on a computing system) to: send, to a base station (see Fig. 3 i.e., eNB & Para [0051] i.e., arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB), a first message (see Fig. 3 i.e., Attach Request or in a case where first RRC connection request message (i.e., “first message”)  does not include RN indication where UE capabilities message does includes RN indication) which does not include an RN indication indicating that the RN operates as a relay node, (see Fig. 3 i.e., Attach Request from RN does not include an RN indication indicating that the RN operates as a relay node since the RN operates as a UE during Attach to the initial eNB & Para’s [0051] i.e., For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, [0053] i.e., an RN can initially connect to an eNB…in order to connect, the RN acts as a UE (i.e., RN does not operate as relay node during attach). This means that the RN has two functions: a UE function which enables it to operate as a UE and a RN function which enables it to operate as an RN, [0063] i.e., The RN employs a known Attach procedure, for example the Attach procedure used in LTE systems by UEs. The Attach procedure is used to authenticate the RN operating as a UE (i.e., RN does not operate as relay node during attach and therefore the attach request does not include an RN indication indicating that the RN operates as a relay node) and establish a default bearer…The default bearer consists of a concatenation of a DRB (Data Radio Bearer) between the RN and the configurator eNB and an EPS (Evolved Packet System) bearer between the eNB and the core network, [0064] i.e., in a case where first RRC connection request message (i.e., “first message”) does not include RN indication where UE capabilities message does includes RN indication, [0068] i.e., During the Attach procedure, the UE function of the RN suggests the RN operates as a UE & [0115] i.e., That means any eNB accessible by the UE function of the RN (i.e., RN does not operate as relay node during attach) can be used as the configurator eNB).  

for establishing a first Radio Resource Control (RRC) connection between the RN and the base station, (see Fig. 3 i.e., RRC Connection establishment after Attach between RN and eNB & Para’s [0051] i.e., For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, [0053] i.e., an RN can initially connect to an eNB, [0063-0064] i.e., RRC connection establishment between RN and eNB).

retrieve, from an Operations Administration and Maintenance (OAM) server via the base station, information indicating at least one donor base station, (see Para’s [0013-0014] i.e., DeNB association may be computed by an OAM system once the network node has established a connection to it, [0016] i.e., configuration entity comprises an OAM system, [0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051] i.e., information relating to the DeNB is determined by the OAM system…desired DeNB association is determined by the OAM system…Such computation is generally carried out by the OAM system itself once the RN has established its OAM connection. For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, & [0112] i.e., the RN establishes a connection to the operator user plane subnet and from there connect to the OAM system & [0113-0115] i.e., selection of DeNB association in which the RN can establish connection to the DeNB and completely detach from the configurator eNB if it turns out to be different from the DeNB). 

see Fig. 3 & Para’s [0063-0064] i.e., Attach request message or first RRC connection request message)

establishing a second RRC connection between the RN and the donor base station (see Para’s [0063-0064] i.e., RRC connection establishment will be performed for the DeNB association & [0113-0115] i.e., The RN may switch over to a particular DeNB), in a case where the RN has the information (see Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN will connect using a second message, [0013-0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051], & [0113-0115] i.e., Establishing a connection to the DeNB takes place after self-configuration of the RN…the RN changes its DeNB association. The RN may switch over to a particular DeNB rather than continuing to use the initial eNB…the RN can establish connection to the DeNB and completely detach from the configurator eNB will connect to the DeNB using a second message). 

While Sanneck suggests sending to the donor base station indicated by the information, a second message for establishing a second RRC connection between the RN and the donor base station (see Fig. 3 i.e., Attach request message in Attach procedure to DeNB suggests a second message, Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN will connect using a second signaling message, [0013-0022], [0051] i.e., DeNB association information, [0063-0064], & [0112-0115] i.e., DeNB association information…RN can establish connection to the DeNB and completely detach from the configurator eNB will connect according to a second signaling message to the DeNB)), Sanneck does not disclose sending, to the donor base station the second message which includes the RN indication for establishing the second RRC connection between the RN and the donor base station. However the claim feature would be rendered obvious in view of Chun et al. US (2012/0028631).
 
Chun discloses sending, to a donor base station indicated by information (see Fig. 12 i.e., System Information (Relay Access Information) & Para [0093] i.e., RN access control information (Relay Access Information)), a second message (see Fig. 12 i.e., RRC Connection Request) which includes an RN indication, for establishing a RRC connection between the RN and the donor base station (see Fig. 12 & Para [0093] i.e., Fig. 12 is an exemplary view illustrating the operation of controlling an access of RN to DeNB…Attempting an access during the process means to perform a RRC Connection Establishment process. Additionally, during the process, the RN informs eNB or a core network that it is a RN (i.e., “RN indication”). Preferably, the information may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request (i.e., “second message”) to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay (i.e., “RN indication”) when transmitting RRC Connection Request (i.e., “second message”)). 

Chun discloses the RN indication indicating that the RN operates as a relay node (see Para [0093] i.e., Additionally, during the process, the RN informs eNB or a core network that it is a RN. Preferably, the information (i.e., “RN indication”) may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay when transmitting RRC Connection Request (i.e., “RN indication”)).

(Chun suggests the operation of controlling an access of RN to DeNB is performed for providing an effective access control method (see Fig. 12 & Para [0093])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the teachings of Sanneck who discloses, establishing a second RRC connection between the RN and the donor base station in a case where the RN has the information, after the sending the first message which does not include the RN indication to send a second message to the donor base station for establishing the second RRC connection between the RN and the donor base 

Regarding Claim 7, Sanneck discloses a method for a base station (see Fig. 3 i.e., eNB & Para [0051] i.e., arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB) comprising: connecting to a relay node (RN) which operates as a user equipment (UE) (see Para’s [0051] i.e., For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, [0053] i.e., an RN can initially connect to an eNB…in order to connect, the RN acts as a UE (i.e., RN does not operate as relay node during attach). This means that the RN has two functions: a UE function which enables it to operate as a UE and a RN function which enables it to operate as an RN, [0063] i.e., The RN employs a known Attach procedure, for example the Attach procedure used in LTE systems by UEs. The Attach procedure is used to authenticate the RN operating as a UE (i.e., RN does not operate as relay node during attach and therefore the attach request does not include an RN indication indicating that the RN operates as a relay node) and establish a default bearer…The default bearer consists of a concatenation of a DRB (Data Radio Bearer) between the RN and the configurator eNB and an EPS (Evolved Packet System) bearer between the eNB and the core network, [0068] i.e., During the Attach procedure, the UE function of the RN suggests the RN operates as a UE & [0115] i.e., That means any eNB accessible by the UE function of the RN (i.e., RN does not operate as relay node during attach) can be used as the configurator eNB).  
	
in a case where the base station receives, from the RN, a first Radio Resource Control (RRC) message which does not include an RN indication indicating that the RN operates as a relay node; (see Para’s [0051], [0053] i.e., when an RN can initially connect to an eNB the RN acts as a UE…This means that the RN has two functions: a UE function which enables it to operate as a UE and a RN function which enables it to operate as an RN, [0061-0064] i.e., in a case where first RRC connection request message (i.e., “first message”) does not include RN indication where UE capabilities message does includes RN indication, & [0115] i.e., That means any eNB accessible by the UE function of the RN (i.e., RN does not operate as relay node when connecting to initial eNB) can be used as the configurator eNB). 

After the base station receives the first message which does not include the RN indication see Fig. 3 & Para’s [0063-0064] i.e., first RRC connection request message)

connecting to the RN which operates as the relay node (see Para [0053] i.e., RN function which enables the RN to operate as an RN & [0113-0115]), (see also Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN may connect to the DeNB using a second RRC message, [0013-0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051], [0053] i.e., RN function which enables the RN to operate as an RN, [0063-0064] i.e., RRC connection request message, & [0113-0115] i.e., the RN changes its DeNB association…For example, there is no problem in using the configurator eNB in those cases when it turns out (after the DeNB selection process) that the DeNB in fact is the same eNB that is already being used as the configurator eNB…. The RN may switch over to a particular DeNB rather than continuing to use the initial eNB…the RN can establish connection to the DeNB and completely detach from the configurator eNB will connect to the DeNB). 

and transmitting, to the RN, information for designating at least one donor base station to which the RN accesses (see Para’s [0013-0014] i.e., DeNB association may be computed by an OAM system once the network node has established a connection to it, [0016] i.e., configuration entity comprises an OAM system, [0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051] i.e., information relating to the DeNB is determined by the OAM system…desired DeNB association is determined by the OAM system…Such computation is generally carried out by the OAM system itself once the RN has established its OAM connection. For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, & [0112] i.e., the RN establishes a connection to the operator user plane subnet and from there connect to the OAM system & [0113-0115] i.e., selection of DeNB association in which the RN can establish connection to the DeNB and completely detach from the configurator eNB if it turns out to be different from the DeNB). 

in a case where the base station receives, from the RN, the first RRC message (see Para’s [0051], [0053], [0063-0064] & [0113-0115]). 

While Sanneck suggests receiving by the donor base station, from the RN, a second RRC message for connecting to the RN which operates as the relay node after the base station receives the first message which does not include the RN indication (see Fig. 3 & Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN may connect using a second RRC signaling message, [0013-0022], [0051] i.e., DeNB association information, [0063-0064], & [0112-0115] i.e., DeNB association information…RN can establish connection to the DeNB and completely detach from the configurator eNB may connect according to a second RRC signaling message to the DeNB)), Sanneck does not disclose connecting to the RN which operates as the relay node after the base station receives, from the RN a second RRC message which includes the RN indication. However the claim feature would be rendered obvious in view of Chun et al. US (2012/0028631). 
see Fig. 12 & Para [0093] i.e., Fig. 12 is an exemplary view illustrating the operation of controlling an access of RN to DeNB…Attempting an access during the process means to perform a RRC Connection Establishment process. Additionally, during the process, the RN informs eNB or a core network that it is a RN (i.e., “RN indication”). Preferably, the information may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request (i.e., “second RRC message”) to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay (i.e., “RN indication”) when transmitting RRC Connection Request (i.e., “second RRC message”)). 

Chun discloses the RN indication indicating that the RN operates as a relay node (see Para [0093] i.e., Additionally, during the process, the RN informs eNB or a core network that it is a RN. Preferably, the information may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay when transmitting RRC Connection Request).

see Fig. 12 & Para [0093])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the donor base station when establishing the connection to the RN as disclosed in Sanneck to receive the second RRC message which includes  the RN indication indicated from the relay node to the DeNB for informing that the RN operates as the relay node as disclosed in the teachings of Chun because the motivation lies in Chun that the operation of controlling an access of RN to DeNB is performed for providing an effective access control method for efficiently connecting the relay node to the DeNB. 

Regarding Claim 8, the combination of Sanneck in view of Chun discloses the method according to claim 7, wherein the connecting to the RN which operates as the relay node is performed by setting up at least one backhaul bearer between the RN and the base station, (Sanneck, see Para [0002] i.e., wireless backhaul link to a base station will be set up between RN and the base station, [0014], [0053], & [0113])

Regarding Claim 9, the combination of Sanneck in view of Chun discloses the combination of Sanneck in view of Chun discloses the method according to claim 7, wherein the connecting to the RN which operates as the relay node is performed in a case where the base station is selected as a donor base station, by the RN based on the Sanneck, see Para’s [0051] i.e., RN selects the DeNB & [0113-0115] i.e., selection of DeNB association)

Regarding Claim 15,  Sanneck discloses a base station (see Fig. 3 i.e., eNB & Para [0051] i.e., arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB) comprising: a memory storing instructions (see Para [0040] i.e., computer program product comprising software code will be stored in memory); and at least one hardware processor (see Para [0040] i.e., executed on a computing system) configured to process the instructions (see Para [0040] i.e., computer program product comprising software code that when executed on a computing system) to: connect to a relay node (RN) which operates as a user equipment (UE) (see Para’s [0051] i.e., For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, [0053] i.e., an RN can initially connect to an eNB…in order to connect, the RN acts as a UE (i.e., RN does not operate as relay node during attach). This means that the RN has two functions: a UE function which enables it to operate as a UE and a RN function which enables it to operate as an RN, [0063] i.e., The RN employs a known Attach procedure, for example the Attach procedure used in LTE systems by UEs. The Attach procedure is used to authenticate the RN operating as a UE (i.e., RN does not operate as relay node during attach and therefore the attach request does not include an RN indication indicating that the RN operates as a relay node) and establish a default bearer…The default bearer consists of a concatenation of a DRB (Data Radio Bearer) between the RN and the configurator eNB and an EPS (Evolved Packet System) bearer between the eNB and the core network, [0068] i.e., During the Attach procedure, the UE function of the RN suggests the RN operates as a UE & [0115] i.e., That means any eNB accessible by the UE function of the RN (i.e., RN does not operate as relay node during attach) can be used as the configurator eNB).  
	
in a case where the base station receives, from the RN, a first Radio Resource Control (RRC) message which does not include an RN indication indicating that the RN operates as a relay node; (see Para’s [0051], [0053] i.e., when an RN can initially connect to an eNB the RN acts as a UE…This means that the RN has two functions: a UE function which enables it to operate as a UE and a RN function which enables it to operate as an RN, [0061-0064] i.e., in a case where first RRC connection request message (i.e., “first message”) does not include RN indication where UE capabilities message does includes RN indication, & [0115] i.e., That means any eNB accessible by the UE function of the RN (i.e., RN does not operate as relay node when connecting to initial eNB) can be used as the configurator eNB). 

After the base station receives the first message which does not include the RN indication see Fig. 3 & Para’s [0063-0064] i.e., first RRC connection request message)

connect to the RN which operates as the relay node (see Para [0053] i.e., RN function which enables the RN to operate as an RN & [0113-0115]), (see also Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN may connect to the DeNB using a second RRC message, [0013-0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051], [0053] i.e., RN function which enables the RN to operate as an RN, [0063-0064] i.e., RRC connection request message, & [0113-0115] i.e., the RN changes its DeNB association…For example, there is no problem in using the configurator eNB in those cases when it turns out (after the DeNB selection process) that the DeNB in fact is the same eNB that is already being used as the configurator eNB…. The RN may switch over to a particular DeNB rather than continuing to use the initial eNB…the RN can establish connection to the DeNB and completely detach from the configurator eNB will connect to the DeNB). 

and transmit, to the RN, information for designating at least one donor base station to which the RN accesses (see Para’s [0013-0014] i.e., DeNB association may be computed by an OAM system once the network node has established a connection to it, [0016] i.e., configuration entity comprises an OAM system, [0022] i.e., a network node (i.e., relay node) to establish a connection to a configuration entity which can then by used to configure (i.e., information such as DeNB association will be retrieved from the OAM system) the network node, [0051] i.e., information relating to the DeNB is determined by the OAM system…desired DeNB association is determined by the OAM system…Such computation is generally carried out by the OAM system itself once the RN has established its OAM connection. For that reason, during RN self-configuration, the RN makes an initial connection to an arbitrary eNB, which will be referred to as a configurator eNB, or an initial eNB, & [0112] i.e., the RN establishes a connection to the operator user plane subnet and from there connect to the OAM system & [0113-0115] i.e., selection of DeNB association in which the RN can establish connection to the DeNB and completely detach from the configurator eNB if it turns out to be different from the DeNB). 

in a case where the base station receives, from the RN, the first RRC message (see Para’s [0051], [0053], [0063-0064] & [0113-0115]). 

While Sanneck suggests receiving by the donor base station, from the RN, a second RRC message for connecting to the RN which operates as the relay node after the base station receives the first message which does not include the RN indication (see Fig. 3 & Para’s [0004] i.e., An RN connects to an enhanced Node B, which is referred to as a Donor eNB (DeNB) for that particular RN may connect using a second RRC signaling message, [0013-0022], [0051] i.e., DeNB association information, [0063-0064], & [0112-0115] i.e., DeNB association information…RN can establish connection to the DeNB and completely detach from the configurator eNB may connect according to a second RRC signaling message to the DeNB)), Sanneck does not disclose connecting to the RN which operates as the relay node after the base station receives, from the RN a second RRC message which includes the RN indication. 

Chun discloses a donor base station connecting to the RN which operates as the relay node after the base station receives, from the RN a second RRC message which includes the RN indication (see Fig. 12 & Para [0093] i.e., Fig. 12 is an exemplary view illustrating the operation of controlling an access of RN to DeNB…Attempting an access during the process means to perform a RRC Connection Establishment process. Additionally, during the process, the RN informs eNB or a core network that it is a RN (i.e., “RN indication”). Preferably, the information may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request (i.e., “second RRC message”) to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay (i.e., “RN indication”) when transmitting RRC Connection Request (i.e., “second RRC message”)). 

Chun discloses the RN indication indicating that the RN operates as a relay node (see Para [0093] i.e., Additionally, during the process, the RN informs eNB or a core network that it is a RN. Preferably, the information may be included in the RRC Connection Establishment process…If the relay access information allows an access of the RN, then the RN transmits RRC Connection Request to the DeNB to request an access. During the process, the RN may inform that the RN itself is a relay when transmitting RRC Connection Request).

(Chun suggests the operation of controlling an access of RN to DeNB is performed for providing an effective access control method (see Fig. 12 & Para [0093])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention for the donor base station when establishing the connection to the RN as disclosed in Sanneck to receive the second RRC message which includes  the RN indication indicated from the relay node to the DeNB for informing that the RN operates as the relay node as disclosed in the teachings of Chun because the motivation lies in Chun that the operation of controlling an access of RN to DeNB is performed for providing an effective access control method for efficiently connecting the relay node to the DeNB. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461